Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered June 15, 1983, convicting him of robbery in the second degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fair trial by the misconduct of the prosecutor. Many of the incidents of alleged misconduct of which he now complains are unpreserved for appellate review due to the failure of defense counsel to object. In other instances, objections were sustained by the trial court, which at times gave appropriate curative instructions tending to dissipate any prejudice to the defendant. In any event, under the circumstances, we conclude that the behavior complained of does not rise to the level of misconduct necessary to require a new trial (see, e.g., People v Galloway, 54 NY2d 396, 398), particularly in light of the overwhelming evidence of the defendant’s guilt. Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.